Appellant was convicted of passing a forged check and assessed the lowest punishment.
No question is attempted to be raised, except by appellant's motion for a new trial. One ground of this is that the evidence was insufficient to sustain the verdict. We have carefully read the statement of facts and are of the opinion that the evidence is amply sufficient to sustain the verdict. It is unnecessary to recite the testimony.
The other ground is, he alleges that the jury received other testimony *Page 559 
after they retired. This motion is in no way sworn to by anyone, and the affidavit of no person to substantiate the allegation is filed herewith. Therefore, the question is not raised in such a way that this court could review it, as has many times been held. There is nothing in the record to show, other than the bare unsworn allegation, that it is true. The judgment of the court overruling the motion recites that evidence was heard thereon. What that evidence was, if there was any, is in no way shown in this record. On that account, too, no error is shown.
The judgment is, therefore, affirmed.
Affirmed.
HARPER, JUDGE, not present at consultation.